WALKER, P. J.
Section 32 of the act of August 25, 1909, entitled “An act to further suppress the evils of intemperance,” etc. (Acts of Ala. Sp. Sess. 1909, p. 63), specifies the time and manner of the defendant’s making a demand for a tidal by jury when he is prosecuted for any violation of the-state’s liquor laws in a court in which jury trials are provided for. As to such *158prosecutions, the provision is made generally applicable.- — Moss v. State, 3 Ala. App. 189, 58 South. 62. The provision of section 12 of the act “To create and establish the Andalusia city court of law and equity” that “in all cases of all misdemeanors the defendant may waive a trial by jury” (Local Acts of Ala. 1911, pp. 315, 327) does not purport to and does not supersede the above referred to provision of the general law as to the time and manner of the defendant’s making a demand for a trial by jury in such a case as the instant one. The defendant waived the right to a trial by jury by failing to demand it in the manner provided by the statute applicable in such a case. The court did not err in so holding.
There is no error in the record.
Affirmed.